Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 1 of 27




                    EXHIBIT A
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 2 of 27
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 3 of 27




                    EXHIBIT B
        Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 4 of 27
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    May 17, 2021

BY EMAIL

Tamara Giwa, Esq.
Federal Defenders of New York
52 Duane Street
New York, NY 10007

   Re:     United States v. Frederick L. Scheinin, 20 Cr. 133 (LGS)

Dear Ms. Giwa:

        The Government writes to inform you that it does not possess, and is unable to obtain,
certain communications that the Government understands were exchanged between the defendant
and an undercover law enforcement agent (“UC-1”). The Government understands that at some
time before October 26, 2019, the defendant initiated contact with a Grindr account operated by
UC-1. The Government understands that this communication was brief. The defendant’s initial
contact contained a photograph of an erect penis that appeared to have ejaculated on a table or
furniture. In UC-1’s response to the defendant, UC-1 stated, in sum and substance, that UC-1 was
14 years of age. The defendant continued to communicate with UC-1. Following this brief
exchange, Grindr deactivated UC-1’s Grindr account due to a violation of the terms of service and,
as a result, UC-1 lost these initial communications with the defendant. UC-1 created a new
account, and on or about October 26, 2019, the defendant reinitiated contact with UC-1 over
Grindr.


                                             Very truly yours,

                                             AUDREY STRAUSS
                                             United States Attorney


                                         by: _____________________________
                                             Nicholas W. Chiuchiolo / Daniel G. Nessim
                                             Assistant United States Attorneys
                                             (212) 637-1247 / 2486




                                                                                          06.20.2018
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 5 of 27




                    EXHIBIT C
          Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 6 of 27
                                            U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      May 26, 2021

BY EMAIL

Tamara Giwa, Esq.
Sylvia Levine, Esq.
Federal Defenders of New York
52 Duane Street
New York, NY 10007

    Re:     United States v. Frederick L. Scheinin, 20 Cr. 133 (JSR)

Dear Counsel:

       The Government writes in response to your letter dated May 21, 2021. The undersigned
Assistant United States Attorneys are available to discuss these issues in more detail.

       1. The Government is not aware of the exact date of the first communication between the
defendant and UC-1 1 but understands, based on conversations with UC-1, that the defendant first
contacted UC-1 on Grindr approximately one or two months prior to October 26, 2019.

       2. UC-1 recalls that there were approximately a dozen messages with the defendant in this
pre-October 26 interaction and that this exchange took place over the course of several days.

       3. UC-1 recalls that, in the conversation that occurred prior to October 26, 2019, the
defendant sent several sexually explicit photographs, including a photograph of an erect penis that
appeared to have ejaculated on a table or furniture. UC-1 later identified this photograph among
the photographs that were extracted from the defendant’s black Apple iPhone, assigned call
number                 , with IMEI number                       . UC-1 does not recall whether UC-1
sent photos to the defendant prior to October 26, 2019, but it is not UC-1’s typical practice to send
photos to a subject during initial communications.

        4. The Government understands that Grindr deactivated UC-1’s account because of a
violation of Grindr’s terms of service. Grindr did not inform UC-1 of the specific term of service
that had been violated. At or around the time of the deactivation of UC-1’s Grindr account, UC-1
had been communicating with multiple individuals, including the defendant, and represented to all
of those individuals that UC-1 was a minor. Grindr prohibits individuals under the age of eighteen
from using Grindr services.

1
 As used herein, UC-1 has the same meaning ascribed to it in the Complaint. (See Compl. ¶ 7(a)
n.2.)

                                                                                             06.20.2018
        Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 7 of 27

                                                                                          Page 2



        5. UC-1 does not recall the date that UC-1’s Grindr account was deactivated. Grindr did
not send UC-1 a formal notice of deactivation. Rather, when UC-1 attempted to log in, the Grindr
application informed UC-1 that the account had been deactivated due to a violation of the terms of
service.

       6. UC-1 believes that a new account was created on or after September 20, 2019.

       7. UC-1 lost access to UC-1’s Grindr communications when Grindr suspended the
account. Accordingly, UC-1 discovered that the communications made before October 26, 2019
were not preserved on or about the same date that UC-1’s Grindr account was deactivated.

       8. The United States Attorney’s Office (the “USAO”) was aware of communications
between UC-1 and the defendant made prior to October 26, 2019—see Compl. ¶ 6—and learned
during the investigation that UC-1 had lost access to those communications.

       9. The USAO opened its investigation into the defendant on or about November 19, 2019.
That same day, the Government directed Grindr to preserve any and all information associated
with Grindr accounts registered by email addresses believed to be associated with the defendant.
A copy of the November 19, 2019 preservation notice is annexed hereto as Exhibit A. On
November 20, 2019, the Government directed Grindr to preserve any and all information
associated with Grindr accounts registered by email addresses used by UC-1. A copy of the
November 20, 2019 preservation notice is annexed hereto as Exhibit B.
       10. The Government has investigated your claim that communications are “missing” and
responds to it as follows:

           a. For the communications you assert are missing or incomplete in communications
              taking place on November 8, 2019; November 11, 2019; November 14, 2019;
              December 11, 2019; the forty-minute gap referenced on December 19, 2019; the
              assertion that two days of conversation are missing prior to January 2, 2020;
              January 9, 2020; and January 14, 2020, the Government is not aware of any
              additional communications on these dates and is not aware of the basis for the
              contention that these conversations are incomplete. For November 8, 2019, for
              example, the discovery production includes messages sent and received during the
              timeframe your letter asserts items are missing (available in discovery at
              USAO_001109-001113);

           b. The December 4, 2019 text message is available in discovery at USAO_000721;

           c. For the asserted possible missing information in communications taking place on
              November 15, 2019; November 18, 2019; December 9, 2019; and January 2, 2019,
              the Government agrees that a portion of these communications may lack context.
              The Government is not aware of the basis for that missing context and understands
              that all screenshots of the communications on these days have been produced;




                                                                                          06.20.2018
        Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 8 of 27

                                                                                        Page 3


           d. With regard to the images you reference that were sent on December 19, 2019;
              December 20, 2019; and January 7, 2020, some of these photographs were
              produced in the initial discovery production as “##Photos Sent by CS.” We have
              also obtained additional images that were saved on UC-1’s phone’s camera roll on
              the relevant dates and at the relevant times. Some of these images were the ones
              sent by UC-1 to the defendant on December 19, 2019 and December 20, 2019. We
              are producing (or reproducing) to you as discovery today these photographs (and
              one video) with the corresponding “detail” page that provides information
              concerning the creation date and time, among other things; and

           e. The January 15, 2020 images depicting a building’s exterior were taken to
              document the view that UC-1 showed the defendant in a January 15, 2020
              conversation produced as USAO_000877.

      11. As described in the preceding response, the “detail” information for the photographs
produced in the ##Photos Sent by CS folder, are being produced to you in discovery today.

       12. The Government disputes the defendant’s assertion that the “discovery production
does not include any photographs or video depicting UC-1’s face.” UC-1 sent the defendant a
photo depicting UC-1’s face on or about November 6, 2019 at 9:33 p.m. This photograph bears
bates numbers USAO_000722 and USAO_000725 (which were designated as “Sensitive
Material” under the protective order) and was produced to the defense on or about February 28,
2020.

        13. The Government is unaware of video communications between UC-1 and the defendant
that have not been produced to the defense.

       14. On the defendant’s behalf, the Government has requested all records that the Queens
County District Attorney’s Office obtained pursuant to subpoenas. As for the defendant’s request
for copies of “all subpoenas,” please provide a basis and legal authority for this request.

       15. Attached as Exhibit C are additional preservation requests.


                                            Very truly yours,

                                            AUDREY STRAUSS
                                            United States Attorney


                                         by: _____________________________
                                             Nicholas W. Chiuchiolo / Daniel Nessim
                                             Assistant United States Attorneys
                                             (212) 637-1247 / 2486




                                                                                        06.20.2018
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 9 of 27




                    EXHIBIT D
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 10 of 27




                                                              USAO_000964
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 11 of 27




                                                              USAO_000965
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 12 of 27




                                                              USAO_000966
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 13 of 27




                                                              USAO_000967
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 14 of 27




                                                              USAO_000968
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 15 of 27




                                                              USAO_000969
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 16 of 27




                                                              USAO_000970
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 17 of 27




                                                              USAO_000971
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 18 of 27




                                                              USAO_000972
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 19 of 27




                                                              USAO_000973
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 20 of 27




                                                              USAO_000974
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 21 of 27




                                                              USAO_000975
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 22 of 27




                                                              USAO_000976
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 23 of 27




                                                              USAO_000977
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 24 of 27




                                                              USAO_000978
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 25 of 27




                                                              USAO_000979
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 26 of 27




                                                              USAO_000980
Case 1:20-cr-00133-JSR Document 34-1 Filed 06/02/21 Page 27 of 27




                                                              USAO_000981
